DETAILED ACTION

Application filed 3/4/2021 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment has been considered. 
Claims 49-67 are allowed. 
Specification and drawings are accepted. 
IDSs filed have been considered. PTO-1449 are attached. 
Application is allowed. 

Reasons for Allowance
Claims 49-67 are allowed. The following is an examiner’s statement of reasons for allowance.
The claims of the present application is directed a wireless device operable to communicate with a base station in a communications network, for determining which of a plurality of subframes are repetition subframes. The repetition subframes are subframes scheduled for use by the base station to transmit a repetition of a system information block. A first mapping comprising information designating a subset of the plurality of subframes as invalid subframes is received. Based on the first mapping and a second mapping, the subframes designated as invalid subframes are repetition subframes are determined. The second mapping comprises information designating at least one of the subset of the plurality of subframes as a repetition subframe. These concepts are not taught or fairly suggested by any of the valid prior 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112